EX-10.61 3 ameracredit1061.htm 10.61 AUTO LOANS INTERNET

AUTO LOAN PURCHASE AND SALE AGREEMENT

 

This Auto Loan Purchase and Sale Agreement ("Agreement") is made on June 5, 2000
(the "Effective Date"), by and between AmeriCredit Financial Services, Inc., a
Delaware corporation with its principal office at 801 Cherry Street, Fort Worth,
TX 76102 ("Correspondent") and E-LOAN, Inc., a Delaware corporation with its
principal office at 5875 Arnold Road, Dublin, CA 94568 ("E-LOAN").

WHEREAS, E-LOAN maintains a website at www.eloan.com, and is engaged in the
business of, among other things, origination and sale of loans to consumers for
the purchase or refinance of motor vehicles ("Loans");

WHEREAS, E-LOAN desires to provide a broad range of available financing for
consumers seeking Loans;

WHEREAS, E-LOAN and Correspondent desire to enter into an arrangement whereby
E-LOAN will sell Loans to Correspondent based on Correspondent's underwriting
criteria;

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, E-LOAN and Correspondent hereby
agree as follows:

1. Sale and Delivery of Loans.

1.1 Sale and Purchase of Loans. From time to time during the Term of this
Agreement, E-LOAN shall sell, assign, transfer, convey and deliver to
Correspondent, and Correspondent shall purchase from E-LOAN, without recourse
and on a servicing released basis, all right, title and interest in and to Loans
as provided in this Agreement.

1.2 Offer. From time to time during the Term of this Agreement, E-LOAN shall
submit, for Correspondent's review and approval, an offer to sell one or more
prospective Loans (each, an "Offer") under the terms of this Agreement. Each
Offer shall be in a format acceptable to Correspondent, and shall include the
items and information set forth on Exhibit A, which shall include the
application relating to each offered Loan and such other information as mutually
agreed by the parties. In determining whether to submit an Offer to
Correspondent, E-LOAN shall apply Correspondent's underwriting and other
criteria for purchase of Loans subject to this Agreement as set forth on Exhibit
B ("Purchase Criteria") to the Loan application, and shall only submit Offers
that E-LOAN reasonably believes satisfy the Purchase Criteria. E-LOAN is not
obligated to offer to sell any Loans or prospective Loans to Correspondent.

1.3 Acceptance. On or before the Offer Expiration Date set forth on Exhibit A,
Correspondent shall, in its sole discretion, accept or reject such offer, and
shall inform E-LOAN of its decision. If Correspondent accepts an Offer,
Correspondent shall electronically transmit to E-LOAN a Confirmation with
respect to each prospective Loan to be purchased. The Confirmation shall include
the information set forth on Exhibit C, and shall include a clear description of
the conditions that must be met in order for Correspondent to purchase the Loan.
Transmission of a Confirmation shall constitute acceptance of E-LOAN's Offer,
and, except as provided herein, Correspondent shall be obligated to purchase the
prospective Loan, provided that all conditions set forth in the Confirmation are
met and the Loan is funded by E-LOAN prior to expiration of the Confirmation.
Notwithstanding the transmission of a Confirmation by Correspondent,
Correspondent shall not be obligated to purchase any loan if it has, within the
past thirty (30) days, purchased a loan from any party or directly funded a loan
on which the loan borrower is obligated.To withdraw a confirmation,
Correspondent shall notify E-LOAN, prior to E-Loan funding the loan, in writing
or in an electronic exchange mutually agreed upon by both parties that the
Confirmation is no longer valid. If E-LOAN does not fund a prospective Loan and
fulfill all conditions set forth in the Confirmation within thirty (30) days of
E-LOAN's receipt of the Confirmation, the Confirmation shall expire, and
Correspondent shall have no obligation to purchase the Loan. E-LOAN agrees that
it will not offer for sale to any person other than Correspondent any Loan for
which a Confirmation has been issued and is outstanding. Upon expiration of a
Confirmation, E-LOAN shall be free to sell or offer to sell the subject Loan to
any other person, provided, however, that E-LOAN shall give Correspondent a
right of first refusal on any loan retained or sold by E-LOAN that was approved
utilizing Correspondent's Confirmation. In the absence of a Confirmation issued
by Correspondent with respect to a Loan, Correspondent is not obligated to
purchase any Loan offered for sale by E-LOAN.

1.4 Funding and Delivery of Loans. E-LOAN shall use its best efforts to fulfill
all conditions set forth in a Confirmation, and to fund the subject Loans prior
to expiration of a Confirmation; however, E-LOAN is not obligated, except as
provided in Section 1.3, to fund or sell any Loans to Correspondent, whether or
not a Confirmation has been issued by Correspondent with respect to the subject
Loan. Upon funding of a Loan subject to a Confirmation, E-LOAN shall immediately
deliver to Correspondent, the loan documents and items set forth on Exhibit D,
together with any other items required by the Confirmation relating to the
subject Loan, evidencing funding and fulfillment of all conditions of the
Confirmation ("Required Documents").

1.5 Payment; Transfer.

With respect to each Loan sold, Correspondent shall pay E-LOAN the amount set
forth on Exhibit E ("Purchase Price"), in the manner, and by the time limits set
forth in Exhibit E. The Purchase Price shall be the principal amount of the
Loan, plus such additional compensation as the parties agree. Upon receipt by
E-LOAN of the portion of the Purchase Price representing the principal balance
of the Loan ("Transfer Date"), the Loan, and all rights, benefits, payments,
proceeds and obligations arising from or in connection with the Loan, together
with any lien or security interest in the vehicle serving as collateral for the
Loan, shall vest in Correspondent. E-LOAN shall, on the Transfer Date, inform
the borrower that the Loan has been sold to Correspondent, and that all payments
should be made to Correspondent. Until the Transfer Date, E-LOAN shall own and
control the application and all documentation relating to a prospective Loan to
be sold. All Loans sold under this Agreement shall be sold without recourse, on
a servicing released basis. With respect to each Loan as to which E-LOAN has not
delivered to Correspondent all Required Documents prior to expiration of the
Confirmation related to such Loan, Correspondent shall have no obligation to
purchase the subject Loan.



2. Covenants.

2.1 Compliance with Law. Each party shall comply with all federal, state and
local laws and regulations applicable to this Agreement and the respective
party's obligations hereunder, including without limitation all consumer
protection laws, state lending laws, the federal Equal Credit Opportunity Act,
Truth in Lending Act, Fair Credit Reporting Act and Fair Debt Collection
Practices Act and each of their respective regulations ("Applicable Law").
E-LOAN specifically agrees to provide all consumers rejected utilizing
Correspondent's underwriting standards any adverse action notices required by
state and federal law. E-LOAN shall provide prior written notice to
Correspondent of any changes to the form documents for Loans, and shall update
the forms as necessary to comply with Applicable Law. Correspondent shall
provide prior written notice to E-LOAN of any changes to the Purchase Criteria,
and shall update the Purchase Criteria as necessary to comply with Applicable
Law.



2.2 Post-Closing Payments. All monies received by E-LOAN after the transfer of
title to any Loan shall be promptly turned over to Correspondent in a manner
specified by Correspondent.



2.3 Limited Power of Attorney.

E-LOAN hereby appoints Correspondent, its agents, employees, successors and
assigns, as its attorney in fact, with the full power of substitution, for the
limited purpose of (1) endorsing E-LOAN's name on any checks, drafts, money
orders or other forms of payment payable to E-LOAN that may come into
Correspondent's possession with respect to any Loan purchased by Correspondent
under this Agreement, and (2) executing any form or document necessary to
effectuate the assignment of a Loan in accordance with this Agreement, or to
create, perfect, assign or release a first priority security interest in a
vehicle securing a Loan in favor of Correspondent.



2.4 Non-Discrimination. Correspondent's credit underwriting standards and
Purchase Criteria comply with, and as such standards and Criteria may be revised
from time to time throughout the term of this Agreement shall remain in
compliance with, the anti-discrimination and other requirements of Applicable
Law. Any allegation that Correspondent's credit underwriting standards or
Purchase Criteria violate state or federal law or regulations shall be reported
to and handled by Correspondent pursuant to Sections 5.1 and 5.2 of this
Agreement. E-LOAN's loan origination practices comply with, and as such
origination practices may be revised from time to time throughout the term of
this Agreement shall remain in compliance with, the anti-discrimination and
other requirements of Applicable Law.

2.5 Record Retention.

Each party shall, at its own expense, maintain data, information, records and
documents relating to Loans offered for sale or sold pursuant to this Agreement,
in such manner and for such time period as is required by Applicable Law. Each
party shall cooperate with one another and make such Loan records available to
regulatory authorities to satisfy state or federal audit requirements. If a
party has reasonable grounds to believe a default has occurred under this
Agreement, that party shall have the right to review the records of the other
party upon reasonable notice, provided that the requesting party shall be
entitled to review only those records necessary to determine existence and
extent of the default. Notwithstanding this section, E-LOAN shall have no right
under this Agreement to review records relating to the development or
application of Correspondent's credit underwriting models or Purchase Criteria.



2.6 Performance Reports.

Within fifteen (15) days after the end of each calendar month during the Term of
this Agreement, Correspondent shall provide to E-LOAN a report showing (i) the
number of Loans purchased by Correspondent during the preceding month, and (ii)
the principal balance of each Loan purchased by Correspondent during the
preceding month.



2.7 Mutual Cooperation. During the term of this Agreement, the parties agree to
cooperate with and assist each other, as reasonably requested, in carrying out
the covenants, agreements, duties and responsibilities of one another under this
Agreement, and shall from time to time, execute, acknowledge and deliver such
additional instruments, assignments, endorsements, and documents as may
reasonably be required or appropriate to facilitate the performance of this
Agreement. Both parties shall work together with respect to coordinating the
systems requirements for establishing and maintaining electronic connectivity,
and each party shall bear its own expenses with respect thereto.



2.8 No Solicitation. From the date of this Agreement until any Loan sold to
Correspondent is paid in full, E-LOAN agrees that it will not directly solicit
the respective borrowers to apply for, or offer to such borrowers, any financial
products, the proceeds of which could be used to pay off or refinance the
subject Loan, including, without limitation, the solicitation or offering of any
loan, line of credit, home equity loan or line of credit, or any other credit
product.

3. Representations and Warranties of the Parties. As of the date of this
Agreement, and throughout the Term, each party hereby represents and warrants to
the other party that:

3.1 Due Organization and Good Standing. Each party is a corporation, duly
organized, validly existing, and is qualified and authorized to transact
business in, and is in good standing under the laws of, the jurisdiction of its
organization and each jurisdiction in which it performs or will perform its
obligations under this Agreement, or is otherwise doing business or is otherwise
exempt under applicable Law from such qualification.

3.2 Authority and Capacity. Each party has the power, authority and capacity to
execute, deliver, and perform its obligations under this Agreement. Each party's
execution, delivery and performance of this Agreement have been duly authorized
by all necessary corporate action. This Agreement constitutes a valid and
legally binding agreement enforceable in accordance with its terms, subject to
bankruptcy laws and other similar laws of general application affecting rights
of creditors and subject to the application of the rules of equity, including
those respecting the availability of specific performance.

3.3 Consent; Litigation. No consent or approval of any other party or any court
or governmental authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement. There is no
pending claim, cause of action, governmental action or litigation that, if
determined adversely, would affect the party's ability to perform its
obligations hereunder. This Agreement will not result in a default under any
other agreement to which the party is bound.

3.4 Licenses. All necessary qualifications and licenses required by applicable
law to conduct business as contemplated by this Agreement in all states where
Loans are purchased and sold hereunder have been obtained, and will be
maintained in good standing.

4. Additional Representations and Warranties of E-LOAN. As of each and every
date E-LOAN sells and delivers a Loan to Correspondent under this Agreement,
E-LOAN hereby represents and warrants to Correspondent with respect to each such
Loan that:

4.1 Valid Loans. Each Loan is bona fide, valid, genuine and legally enforceable
according to its terms and is duly and properly executed by the parties shown as
borrowers who were, competent and had full legal capacity to enter into such
Loan at the time they executed the same. E-LOAN represents and warrants that (1)
there are no claims or defenses with respect to any Loan; (2) no Loan, or the
obligations of any borrower, guarantor or surety with respect to any Loan, has
been obtained by fraud or fraudulent representations; (3) no oral or written
agreement exists or will exist whereby any of the terms of any Loan has been
varied in any way; (4) the information provided to Corespondent in connection
with each Loan is complete, true and correct; and (5) none of the borrowers,
guarantors or sureties on the Loans are deceased, and none of such persons are
the subject of any bankruptcy or other legal proceedings.

4.2 Loans Comply with Law. The form of each Loan and the transactions
contemplated by the Loan comply with, and have been entered into in compliance
with, all applicable law, and all required disclosures and notices have been
given in compliance with all applicable law. Any applicable period during which
the borrower may rescind the Loan has expired, and all Loan proceeds have been
fully disbursed.



4.3 No Default.

All payments required under each Loan have been made up to the date the Loan is
sold. None of the payments made by borrower were made in whole or in part with
funds loaned to borrower by E-LOAN or its affiliates. There is no default,
breach, violation or event of acceleration existing under the terms of each Loan
nor has any event occurred which, upon the giving of notice or the lapse of
time, or both, would constitute a default, breach, violation or event of
acceleration under the Loan.



4.4 Title and Insurance. For each Loan sold to Correspondent, the certificate of
title to each vehicle securing a loan shall list E-LOAN, Correspondent or its
designated nominee (as the parties shall mutually agree) as the first and only
perfected purchase money lienholder on the certificate of title application or
registration and on the required physical damage insurance policies and loss
payable clauses relating to the vehicle securing the Loan. The certificate of
title shall contain no notation of prior lemon law activity or salvage
restoration.

 

4.5 Origination of Loans. Except as disclosed in writing to Correspondent and
accepted by Correspondent prior to the Closing Date, each Loan has been
originated in accordance with the Purchase Criteria and the terms and conditions
of the applicable Confirmation.

4.6 Status of Loan. The information that appears on E-LOAN's accounting and all
other pertinent records pertaining to any Loan accurately reflect the true
status of each Loan.

4.7 Ownership of Loans. E-LOAN is the sole owner of each Loan and has good and
marketable title thereto, and has the right to assign, sell and transfer the
Loan to Correspondent free and clear of any encumbrance, lien, pledge, charge,
claim or security interest.E-LOAN has not sold, assigned or otherwise
transferred any right or interest in or to the Loan and has not pledged the Loan
as collateral for any debt or other purpose.

. 4.8 Sale Treatment. The sale of each Loan shall be reflected on E-LOAN's
balance sheet and other financial statements as a sale of assets by E-LOAN, and
E-LOAN shall not take any action or omit to take any action which would cause
the transfer of the Loans to Correspondent to be treated as anything other than
a sale to Correspondent of all of E-LOAN's right, title and interest in and to
each Loan.

4.9 Insurance. Each vehicle securing a Loan is insured against loss under a
policy issued by an insurer reasonably acceptable to Correspondent and qualified
to do business in the state where the vehicle is located, in a form such that it
may be endorsed to Correspondent as loss payee. To the best of E-LOAN's
knowledge, there are no facts or circumstances that could provide a basis for
revocation of, or a defense to any claims made under, any insurance policy
covering a vehicle.

5. Indemnification & Remedies.



5.1 Indemnification. Each party (in such capacity, referred to as "Indemnitor")
shall indemnify and hold the other party and its respective shareholders,
directors, officers, employees, representatives, agents, servants, successors,
and assigns (collectively "Indemnitee") harmless from and shall reimburse
Indemnitee for any losses, damages, deficiencies, claims, causes of action or
expenses of any nature (including reasonable attorneys' fees and expenses)
incurred by Indemnitee arising out of or resulting from any breach of any
warranty, representation covenant or obligation of Indemnitor under this
Agreement.

5.2 Indemnification Procedures. After either party obtains knowledge of any
claim, action, suit or proceeding (collectively a "Claim") for which it believes
is entitled to indemnification under this Agreement, it shall promptly notify
the other party of such Claim in writing within fifteen (15) days after such
knowledge. Each party shall cooperate with the other in every reasonable manner
(at the Indemnitor's sole expense) to facilitate the defense of any Claim
subject to indemnification hereunder. Indemnitee's failure to promptly notify
Indemnitor of a Claim shall not relieve the Indemnitor from any liability under
this Section to the extent that Indemnitor is not materially adversely affected
by such delay. With respect to each such notice, the Indemnitor shall, at the
Indemnitee's option, immediately take all action necessary to minimize any risk
or loss to the Indemnitee, including retaining counsel satisfactory to the
Indemnitee and take such other actions as are necessary to defend the Indemnitee
or to discharge the indemnity obligations under this Section. If the Indemnitor
does not timely and adequately conduct such defense, the Indemnitee may, at its
option and at Indemnitor's expense, conduct such defense, contest, litigate or
settle the Claim using counsel of its own choice without prejudice to its right
of indemnification under this Section. The Indemnitor shall pay on demand any
liability incurred by the Indemnitee under this Section. The Indemnitor shall
not settle any claim in which the Indemnitee is named without the prior written
consent of the Indemnitee, which consent shall not be unreasonably withheld. The
Indemnitee shall have the right to be represented by counsel at its own expense
in any such contest, defense, litigation or settlement conducted by the
Indemnitor.

5.3 Repurchase. The purchase and sale of Loans under this Agreement shall be
without recourse to E-LOAN, except for the representations, warranties,
covenants and agreements set forth in this Agreement. Notwithstanding the
foregoing, in the event there is a material breach by E-LOAN of any covenant,
representation, warranty or agreement under this Agreement which remains uncured
for ninety (90) days and involves, relates to, or affects any Loan sold to
Correspondent under this Agreement, E-LOAN shall repurchase the affected Loan
from Correspondent for the outstanding balance of principal and accrued but
unpaid interest on such Loan along with the referral fee paid to E-LOAN by
Correspondent. Upon discovery of a suspected breach, Correspondent shall provide
E-LOAN with written notice specifying the breach. In the event of such
repurchase, Correspondent shall assign the affected Loan to E-LOAN without
recourse and without representation or warranties, expressed or implied.

5.4 Survival of Remedies. This Section shall survive termination of the
Agreement.

 

6. Term and Termination.



6.1 Term. Unless this Agreement is terminated earlier as provided below, this
Agreement shall have an initial term of six (6) calendar months commencing on
the Effective Date, and shall automatically renew for successive one (1) year
term periods. The initial term, together with any renewal terms, shall be
referred to herein as the "Term."

6.2 Termination. Notwithstanding the foregoing, this Agreement may be terminated
as follows:

(i) without cause by either party after expiration of the Initial Term, upon not
less than thirty (30) days prior written notice to the other party; or

(ii) by either party immediately upon written notice to the other party (a) if
the other party breaches any warranty, representation, covenant or obligation
under this Agreement and fails to cure such breach within thirty (30) calendar
days of receiving written notice of the breach from the non-breaching party; (b)
if a party has reasonable cause to believe that the other party will not be able
to perform its obligations under this Agreement; (c) if there occurs a change of
(25%) or more of the ownership of the other party; (d) if a material adverse
change occurs in the financial condition of the other party; or (e) if the other
party is subject to a dissolution, receivership, liquidation, insolvency,
conservatorship, consolidation, reorganization, sale of substantially all of its
assets, cessation of business, voluntary or involuntary bankruptcy.

6.3 Effect of Termination; Survival. The termination of this Agreement shall not
affect the rights and obligations of the parties with respect to Loans for which
Confirmations have previously been issued ("Pipeline Loans"), or transactions
and occurrences that take place prior to the effective date of termination, and
Correspondent shall purchase Pipeline Loans as provided in Section 1.3 if all
conditions set forth in the Confirmation are met, except as otherwise provided
by Applicable Law.

 

7. Miscellaneous.

 1. Non-interference with Employment.

Correspondent and E-LOAN acknowledge and agree that in order to perform their
respective obligations under this Agreement, each will be placed in a direct
personal and confidential relationship with the employees of the other. Further,
Correspondent and E-LOAN acknowledge and agree that the employment of those
employees who will be involved in the performance of this Agreement constitutes
a valuable business asset of the employing party. Now, therefore, as separate
and distinct consideration for this Section 7.1, receipt and sufficiency of
which is hereby acknowledged, Correspondent and E-LOAN hereby mutually promise
and covenant that neither party shall, either directly or indirectly, during the
term of this Agreement and for a period of one (1) year following the
termination of this Agreement, (a) solicit or induce any current or future
employee of the other involved in the performance and administration of this
Agreement to leave his or her employment for any reason whatsoever, nor (b)
solicit for hire, attempt to hire or hire any current or future employee of the
other involved in the performance or administration of this Agreement. Nothing
in this Section 7.1, however, is intended to prevent either party from hiring
any applicant for employment to the extent that the application is the result of
the applicant's response to a general advertisement for employment. If either
Correspondent or E-LOAN breaches this Section 7.1 and as a result thereof an
employee leaves his or her employment, in addition to any other remedies
provided in this Agreement or otherwise available at law, the breaching party
shall pay to the non-breaching party, as liquidated damages and not as
consequential, incidental or punitive damages, an amount equal to the annual
compensation (salary plus bonuses) of the employee. The remedies provided in
this Section 7.1 shall survive termination of this Agreement.

7.2 Confidentiality of Information.

Each party and their respective affiliates, directors, officers, employees and
authorized representatives shall hold in strict confidence and not use or
disclose to any other person without the prior written consent of the other
party, all information concerning the other party's proprietary business
procedures, products, services, operations, fees, policies or plans received
from the other party in connection with the negotiation and performance of this
Agreement. Notwithstanding the foregoing, either party may disclose information
that is required to be disclosed by Applicable Law, governmental regulation or
court order, and may disclose the contents of this Agreement, with information
as to the amount of, and manner of calculating the Purchase Price redacted where
permitted, in required filings with the Securities Exchange Commission or other
governmental agency without the other party's prior consent. This provision
shall survive termination of the Agreement



7.3 Public Announcement. The timing and content of any advertisements,
announcements, press releases or other promotional activity relating to this
Agreement, and the use of each other's name or trademarks shall be subject to
the prior written approval of both parties.

7.4 Assignment. Neither party may assign this Agreement without the prior
written consent of the other party.

7.5 No Agency Relationship. The relationship between E-LOAN and Correspondent
shall not be construed as a joint venture, partnership or principal-agent
relationship, and under no circumstances shall any of the employees of one party
be deemed to be employees of the other party for any purpose. This Agreement
shall not be construed as authority for either party to act for the other in any
agency or any other capacity, except as expressly set forth in this Agreement.

7.6 Third Party Beneficiaries.

This Agreement is not intended and shall not be construed to create any rights
or benefits upon any person not a party to this Agreement.



7.7 Costs and Expenses. Unless specifically provided for elsewhere in this
Agreement, each party will bear its own costs and expenses, including legal
fees, accounting fees and taxes incurred in connection with the negotiation and
performance of this Agreement.

7.8 Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed given (i)
three business days after being deposited in the U.S. mail, first class, postage
prepaid, (ii) upon transmission, if sent by facsimile transmission, or (iii)
upon delivery, if served personally or sent by any generally recognized
overnight delivery service, to the following addresses:

(a) If to E-LOAN, to:

E-LOAN, Inc.

5875 Arnold Road

Dublin, CA 94568

Attn: Curtis Kuboyama

Facsimile no. (925) 241-2403

with a copy to Edward A. Giedgowd, E-LOAN's Counsel at the same address.

(b) If to Correspondent, to:

AmeriCredit Financial Services, Inc.

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

Attn: Chris Barry

With a copy to Richard J. Mossburg, Correspondent's Counsel at the same address.



7.9 Entire Agreement. This Agreement, including any exhibits or other documents
attached hereto or referenced herein, each of which is hereby incorporated into
this Agreement and made an integral part hereof, constitutes the entire
agreement between the parties relating to the subject matter hereof and there
are no representations, warranties or commitments except as set forth herein.
This Agreement supersedes all prior understandings, negotiations and
discussions, written or oral, of the parties relating to the transactions
contemplated by this Agreement.



7.10 Modification. This Agreement may not be changed orally but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification, or discharge is sought

7.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

7.12 Provisions Severable. If any provision of this Agreement shall be or become
wholly or partially invalid, illegal or unenforceable, such provision shall be
enforced to the extent that its legal and valid and the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, legal representatives and
permitted assigns .

7.13 Waivers; Cumulative Remedies. No failure or delay by a party to insist upon
the strict performance of any term or condition under this Agreement or to
exercise any right or remedy available under this Agreement at law or in equity,
shall imply or otherwise constitute a waiver of such right or remedy, and no
single or partial exercise of any right or remedy by any party will preclude
exercise of any other right or remedy. All rights and remedies provided in this
Agreement are cumulative and not alternative; and are in addition to all other
available remedies at law or in equity.

7.14 Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY UNDER THIS AGREEMENT
FOR ANY DAMAGES OR CLAIMS FOR LOST PROFITS OR CONSEQUENTIAL, INCIDENTAL OR
PUNITIVE DAMAGES.



7.15 Waiver of Jury Trial. EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

7.16 Counterparts. This Agreement may be executed in two or more counterparts,
each of which together shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the Effective Date written above.

 

AmeriCredit Financial Services, Inc.

E-LOAN, Inc.





_________________________________

By: Michael T. Miller

_________________________________

By: Joe Kennedy

Title: Executive Vice President

Title: President and COO

Date: __________________________

Date: __________________________





 

_________________________________

By: Frank Siskowski

 

Title: Chief Financial Officer

 

Date: __________________________

 

Exhibit A: Documents to be Submitted by E-Loan with Offers to sell a Loan

 

Product:

Loan amount:

Term:

Trade-in vehicle:

Primary Applicant information:

Co-borrower information:

Primary applicant name:

Primary applicant SSN:

Primary applicant score:

Birthdate:

E-mail address:

Current residence: (need status of own, rent, with parents, military, etc.)

Time on current residence: yrs/mos

Residence Status (Rent, Own, etc.)

Rent/Mortgage Payment:

Previous residence:

Time at previous residence: yrs/mos

Home phone:

Name of employer:

Time on job: yrs/mos

Occupation:

Employer phone:

Gross Monthly Income:

Trade-in:

Monthly Payment of Trade-in:

Name of previous employer:

Time on previous job: yrs/mos

Previous employer address:

Previous employer phone:

Other Income Source:

Other Income Amount:

Co-borrower name:

Co-borrower SSN:

Co-borrower score:

Birthdate:

E-mail address

Current residence: (need status of own, rent, with parents, military, etc.)Time
on current residence: yrs/mos

Residence Status (Rent, Own, etc.)

Rent/Mortgage Payment:

Previous residence:

Time at previous residence: yrs/mos

Home phone:

Name of employer:

Time on job: yrs/mos

Occupation:

Employer phone:

Gross Monthly Income:

Name of previous employer:

Time on previous job: yrs/mos

Previous employer address:

Previous employer phone:

Other Income Source:

Other Income Amount:

 

Note: Offer expires in 2 hours from the time of submittal of above information
to correspondent.

 

Exhibit B: Purchase Criteria

 

[*]

 * [*]
 * [*]
 * [*]
 * [*]
 * [*]

Notes:

[*] [*] [*] [*] [*] [*]

Exhibit C: Information to be Included in Loan Confirmation

The Loan Confirmation will include the following:

For Approvals:

Date and Time of the credit decision

Application number

Decisioning Lender Contact Information

Applicant name (and Co-Applicant if applicable)

Approved Amount

Maximum Loan to Value % (for new and used)

APR Rate (for new and used)

Maximum Term (for new and used)

Stipulation level 1-3 (See exhibit D for detailed stipulations by level)

For Declinations:

Date and Time of credit decision

Application number

Decisioning Lender contact information

Applicant Name (and Co-Applicant if applicable)

Up to 4 ECOA reasons for not approving the application as submitted

Exhibit D: Loan Documents

Level 1

Level 2

Level 3

(Required by Level according to matrix below prior to Funding)







     Basic Loan Package
 1.  Executed draft (front and back)
 2.  Promissory Note & Security Agreement (Estimated and Final)
 3.  Ancillary product documentation
      i.   Warranty / Service Contract Agreement
      ii.  Credit life policy
      iii. Credit disability policy
      iv.  GAP policy
      v.   Other product agreements

 4.  Lien/title work (state specific)
      i.   Title receipt (preferred)
      ii.  Completed and signed title application (acceptable)
      iii. Odometer statement (used vehicles only)

 5.  Buyer's order
 6.  Invoice (new vehicles)
 7.  Bookout sheet (used vehicles)
 8.  Proof of trade-in (if applicable)
 9.  Copy of insurance policy
 10. Copy of valid drivers license(s)
 11. 1 reference - nearest living relative

3

3

3

Proof of income (depending on type of employment)



3

3

W2 Employee - Paystub within last 30 days showing year-to-date gross income







Self Employed - Two years income tax returns including Schedule C







Retired/Disability - Social Security or Disability letter or bank statement
showing direct deposit (six months)







Child Support - court ordered document and six months of receipts







Proof of Residence (depending on type of residence)



3

3

Renters - Utility bill showing current address within last 30 days







Homeowners - Mortgage coupon (no older than 90 days)







Verbal Verifications (completed in a manner that meets AmeriCredit's
verifications standards)
 a. Income
 b. Residency
 c. Three references - including nearest living relative





3

Exhibit E: Purchase Price

Purchase Price:

The Purchase Price of the Loans shall equal the Principal Balance and will be
paid to E-LOAN via ACH within 48 hours of receipt of a correctly completed loan
information and document package as set forth on Exhibit F. Calculation and
payment of Compensation shall be according to this Exhibit E as shown below.

Compensation:

 * As compensation for its performance of the Services on behalf of
   Correspondent, E-LOAN will receive a fee ("Origination Fee") for each Loan
   booked by Correspondent as a result of E-LOAN's Services hereunder. Said
   Origination Fee shall be based on monthly closure (number of applications
   booked divided by the number of applications decisioned) as listed below:

Closure

Referral

Rate

Fee

[*]

[*]

















The fee is paid per funded loan booked by Correspondent. The Origination Fee
will be paid on the 10th of the month following the month in which such Loan is
booked via ACH. A flat fee of $[*] per funded loan will be paid by Correspondent
for the first 60 days of this agreement to allow for a ramping up of approvals
and bookings. Only one referral fee will be paid per funded loan.